MEMORANDUM**
Thomas R. Williams, a California state prisoner, appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his sentence of 25-years-to-life. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s denial of Williams’ petition, Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003), and we affirm.
Williams contends that he received ineffective assistance of counsel because his defense counsel: (1) failed to provide written research to support a motion to strike Williams’ prior strikes; (2) failed to effectively argue the motion in court; and (3) was subsequently suspended by the State Bar of California for his conduct while representing other clients. Even assuming deficient conduct by his defense counsel, we conclude that the California Court of Appeal’s determination that Williams failed to show his defense was prejudiced by his counsel’s performance was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Further, we note that defense counsel’s subsequent disbarment did not render his representation of Williams per se ineffective. See United States v. Ross, 338 F.3d 1054, 1057 (9th Cir.2003) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.